DETAILED ACTION

Status of Claims

This action is in reply to the amendment filed on 11/19/2021.
Claims 1, 9, and 17 have been amended.
Claims 7, 8, 15, 16, 19, and 20 have been cancelled.
Claims 21-26 have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-6, 9-14, 17-18 and 21-26 are allowed. The following is an examiner’s statement of reasons for allowance:  
Identification of the closest prior art of record:
QNX Neutrino OS Documentation - “QNX® Software Development Platform 6.6” (hereafter “QNXDoc”)
 “Smart Thread Pool”, Amy Bar, (hereafter “STP”)
Watson et al. (US 2012/0110581 A1)
Judge (US 6,430,570 B1)
Gleyzer et al. (US 2016/0092263 A1)
The closest prior art of record, alone or in combination, fails to disclose at least the following in combination with the other claim limitations:
responsive to detecting, at a second time subsequent to the first time, that a second of the thread pool size thresholds is not satisfied, placing, by the runtime environment, an artificial task that incorporates the second function into a work queue for the thread pool, whereby a first thread in the thread pool executes the artificial task to invoke the second function and thereby creates a state representation of itself for storage in the local cache and terminates,
wherein at each of multiple times subsequent to the second time that the first threshold is detected as being not satisfied, the same state representation of the first thread is provided from the local cache as an input to the first function by the runtime environment such that multiple additional threads are created for the thread pool by the runtime environment without needing to execute the static block of code.
Each of QNXDoc and STP are directed to thread pool implementations which provide APIs that allow the registration of customized handler functions (first/second function) at thread creation/destruction to perform per-thread setup/cleanup (QNXDoc: context_alloc/ context_free; STP: ThreadInitializationHandler/ThreadTerminationHandler) but do not disclose a handlers which creates a state representation of itself for storage in the local cache and terminates, wherein at each of multiple times subsequent to the second time that the first threshold is detected as being not satisfied, the same state representation of the first thread is provided from the local cache as an input to the first function by the runtime environment such that multiple additional threads are created for the thread pool by the runtime environment without needing to execute the static block of code.
Watson and Judge describe methods for saving state at the termination of thread/application so that it may be subsequently restored from the saved state but only describe the subject matter in the context of unique/singular thread/application instances not the context of a pool of instances and accordingly do not disclose wherein at each of multiple times subsequent to the second time that the first threshold is detected as being not satisfied, the same state representation of the first thread is provided from the local cache as an input to the first function by the runtime environment such that multiple additional threads are created for the thread pool by the runtime environment without needing to execute the static block of code. See also pg. 13-14 of Applicant’s 11/19/2021 Remarks.
Gleyzer discloses methods for thread pool sizing which includes a method of removing a worker thread from the scalable thread pool by placing, by the runtime environment, an artificial task that incorporates the second function into a work queue for the thread pool, whereby a first thread in the thread pool executes the artificial task to remove the thread but does not cure the deficiencies described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
“Parallelism with Asynchronous Lambdas on Fiasco” discloses a relevant worker-thread termination technique: “Excess workers, that is workers which stayed idle for too long, are gradually removed by the manager. For this purpose the manager inserts a special work item (one with a NULL pointer in place of a function to execute) in the highest-priority work queue that is currently in use. Whichever worker thread happens to retrieve this item terminates itself.”
US 10,353,753 B1 discloses methods for optimizing startup time for event-driven functions.
“Storing the state of an activity of your Android application” describes when to save the current state of an Android application so you users do not lose their data.
The following describe systems and methods for thread pool management: US 2009/0070773 A1, US 2019/0188034 A1, US 2019/0129747 A1, US 10,067,785 B1.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
03/16/2022

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196